
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 3197
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		A bill to amend title 11, United States
		  Code, to exempt for a limited period, from the application of the means-test
		  presumption of abuse under chapter 7, qualifying members of reserve components
		  of the Armed Forces and members of the National Guard who, after September 11,
		  2001, are called to active duty or to perform a homeland defense activity for
		  not less than 90 days.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard and Reservists Debt
			 Relief Act of 2008.
		2.AmendmentsSection 707(b)(2)(D) of title 11, United
			 States Code, is amended—
			(1)in clauses (i) and (ii)—
				(A)by indenting the left margin of such
			 clauses 2 ems to the right, and
				(B)by redesignating such clauses as subclauses
			 (I) and (II), respectively,
				(2)by striking testing, if the debtor
			 is a disabled veteran and inserting the following:
				
					testing—(i)if the debtor is a disabled
				veteran
					,
				
			(3)by striking the period at the end and
			 inserting ; or, and
			(4)by adding at the end the following:
				
					(ii)with respect to the debtor, while the
				debtor is—
						(I)on, and during the 540-day period beginning
				immediately after the debtor is released from, a period of active duty (as
				defined in section 101(d)(1) of title 10) of not less than 90 days; or
						(II)performing, and during the 540-day period
				beginning immediately after the debtor is no longer performing, a homeland
				defense activity (as defined in section 901(1) of title 32) performed for a
				period of not less than 90 days;
						if after
				September 11, 2001, the debtor while a member of a reserve component of the
				Armed Forces or a member of the National Guard, was called to such active duty
				or performed such homeland defense
				activity..
			3.GAO Study
			(a)Comptroller general studyNot later than 2 years after the effective
			 date of this Act, the Comptroller General shall complete and transmit to the
			 Speaker of the House of Representatives and the President pro tempore of the
			 Senate, a study of the use and the effects of the provisions of law amended
			 (and as amended) by this Act. Such study shall address, at a minimum—
				(1)whether and to what degree members of
			 reserve components of the Armed Forces and members of the National Guard avail
			 themselves of the benefits of such provisions,
				(2)whether and to what degree such members are
			 debtors in cases under title 11 of the United States Code that are
			 substantially related to service that qualifies such members for the benefits
			 of such provisions,
				(3)whether and to what degree such members are
			 debtors in cases under such title that are materially related to such service,
			 and
				(4)the effects that the use by such members of
			 section 707(b)(2)(D) of such title, as amended by this Act, has on the
			 bankruptcy system, creditors, and the debt-incurrence practices of such
			 members.
				(b)FactorsFor purposes of subsection (a)—
				(1)a case shall be considered to be
			 substantially related to the service of a member of a reserve component of the
			 Armed Forces or a member of the National Guard that qualifies such member for
			 the benefits of the provisions of law amended (and as amended) by this Act if
			 more than 33 percent of the aggregate amount of the debts in such case is
			 incurred as a direct or indirect result of such service,
				(2)a case shall be considered to be materially
			 related to the service of a member of a reserve component of the Armed Forces
			 or a member of the National Guard that qualifies such member for the benefits
			 of such provisions if more than 10 percent of the aggregate amount of the debts
			 in such case is incurred as a direct or indirect result of such service,
			 and
				(3)the term effects
			 means—
					(A)with respect to the bankruptcy system and
			 creditors—
						(i)the number of cases under title 11 of the
			 United States Code in which members of reserve components of the Armed Forces
			 and members of the National Guard avail themselves of the benefits of such
			 provisions,
						(ii)the aggregate amount of debt in such
			 cases,
						(iii)the aggregate amount of debt of such
			 members discharged in cases under chapter 7 of such title,
						(iv)the aggregate amount of debt of such
			 members in cases under chapter 7 of such title as of the time such cases are
			 converted to cases under chapter 13 of such title,
						(v)the amount of resources expended by the
			 bankruptcy courts and by the bankruptcy trustees, stated separately, in cases
			 under title 11 of the United States Code in which such members avail themselves
			 of the benefits of such provisions, and
						(vi)whether and to what extent there is any
			 indicia of abuse or potential abuse of such provisions, and
						(B)with respect to debt-incurrence
			 practices—
						(i)any increase in the average levels of debt
			 incurred by such members before, during, or after such service,
						(ii)any indicia of changes in debt-incurrence
			 practices adopted by such members in anticipation of benefitting from such
			 provisions in any potential case under such title; and
						(iii)any indicia of abuse or potential abuse of
			 such provisions reflected in the debt-incurrence of such members.
						4.Effective date; application of
			 amendments
			(a)Effective
			 dateExcept as provided in
			 subsection (b), this Act and the amendments made by this Act shall take effect
			 60 days after the date of enactment of this Act.
			(b)Application of amendmentsThe amendments made by this Act shall apply
			 only with respect to cases commenced under title 11 of the United States Code
			 in the 3-year period beginning on the effective date of this Act.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
